Case 1:19-cv-01849-NRN Document 28 Filed 06/26/19 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01849-NRN

JOHN W. WILSON,

Plaintiff,

v.

XIANT TECHNOLOGIES, INC.,

Defendant.

      ORDER SETTING SCHEDULING/PLANNING CONFERENCE AND SETTING
          DEADLINE FOR FILING OF CONSENT/NON-CONSENT FORM

Entered by U.S. Magistrate Judge N. Reid Neureiter

      The above-captioned case has been directly assigned to Magistrate Judge N.
Reid Neureiter pursuant to D.C.COLO.LCivR 40.1(c) - Direct Assignment to Magistrate
Judges.

       IT IS HEREBY ORDERED that on or before July 19, 2019, the parties shall
complete and file the Consent/Non-Consent Form (see Dkt. #27), indicating either
unanimous consent of the parties or that consent has been declined. Please note
that this date may be earlier than the default deadlines contemplated by
D.C.COLO.LCivR 40.1(c)(4).

      IT IS FURTHER ORDERED that a Scheduling/Planning Conference pursuant to
Fed.R.Civ.P.16(b) shall be held on:


                             August 2, 2019 at 11:00 a.m.
                                 in Courtroom C-205,
                                     Second Floor,
                          Byron G. Rogers U.S. Courthouse,
                                   1929 Stout Street,
                               Denver, Colorado 80294


       If this date is not convenient for any counsel/pro se party, he/she should confer
with opposing counsel/pro se party and file a motion to reschedule the conference to a
more convenient date. Absent exceptional circumstances, no request for rescheduling
any appearance in this court will be entertained unless a motion is filed no less than
FIVE (5) business days in advance of the date of appearance.
Case 1:19-cv-01849-NRN Document 28 Filed 06/26/19 USDC Colorado Page 2 of 2




        IT IS FURTHER ORDERED that counsel/pro se parties in this case shall hold a
pre-scheduling conference meeting and prepare a proposed Scheduling Order in
accordance with Fed. R. Civ. P. 26(f) and D.C.COLO.LCivR 16.1 and 26.1(a) on or
before 21 days prior to scheduling conference. Pursuant to Fed. R. Civ. P. 26(d) no
discovery shall be sought until after the pre-scheduling conference meeting. No later
than five (5) business days prior to the Scheduling/Planning Conference, counsel/pro se
parties shall file their proposed Scheduling Order (in PDF) in compliance with the ECF
Filing Procedures, and shall also email a copy of the proposed Scheduling Order (as a
Microsoft Word document) to Neureiter_Chambers@cod.uscourts.gov. In addition, on or
before fourteen (14) days after the pre-scheduling conference meeting, the parties shall
comply with the mandatory disclosure requirements of Fed. R. Civ. P. 26(a)(1).

       Counsel/pro se parties shall prepare the proposed Scheduling Order as provided
in D.C.COLO.LCivR 16.1 in accordance with the form and instructions which may be
found through the links in D.C.COLO.LCivR 16.2 and 26.1(a). Parties who are
unrepresented and do not have access to the internet may visit the Clerk’s Office in
Alfred A. Arraj U.S. Courthouse, 901 19th Street, Room A-105, Denver, Colorado.
(The Clerk’s Office telephone number is (303) 844-3433.) Scheduling Orders prepared
by parties not represented by counsel, or without access to ECF, shall be submitted on
paper.

       All out-of-state counsel shall comply with D.C.COLO.LAttyR 3(a) prior to the
Scheduling/Planning Conference. It is the responsibility of counsel to notice the court of
their entry of appearance, notice of withdrawal, or notice of change of counsel’s address,
e-mail address, or telephone number by complying with the ECF Procedures and filing
the appropriate motion or document with the court.

       IT IS FURTHER ORDERED that counsel shall comply with the First and Final
Notice to All Attorney(s) and Unrepresented Parties in Removed, Transferred or Other
Cases (Dkt. #25) entered on June 26, 2019.

        Please remember that everyone seeking entry into the Alfred A. Arraj United
States Courthouse will be required to show valid photo identification and be subject to
security procedures. See D.C.COLO.LCivR 83.2. Failure to comply with the
identification requirement and security procedures will result in denial of entry into the
Alfred A. Arraj United States Courthouse.

              DONE AND SIGNED THIS 26th DAY OF JUNE, 2019.

                                           BY THE COURT:

                                           s/N. Reid Neureiter
                                           N. REID NEUREITER
                                           United States Magistrate Judge
